      Case 2:20-cr-00041 Document 27 Filed on 10/08/20 in TXSD Page 1 of 4
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 08, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         § CRIMINAL ACTION NO. 2:20-CR-41
                                            §
ANDRES MANUEL ALVAREZ                       §

                   ORDER DENYING MOTION TO SUPPRESS

       Defendant Andres Manuel Alvarez is charged with possession of a firearm and

ammunition by a felon, in violation of 18 U.S.C. § 922(g)(1). D.E. 1. Before the Court

are Alvarez’s Motion to Suppress Evidence (D.E. 18) and the Government’s response

(D.E. 20). The Court held a hearing on September 23, 2020. For the reasons set forth

below, Alvarez’s motion is DENIED.

                                         FACTS

       On July 15, 2019, the Corpus Christi Police Department (“CCPD”), in conjunction

with other law enforcement agencies, conducted a roundup of gang members with

outstanding warrants. During this roundup, officers went to specific areas looking for

gang members who were known to reside in that area. In one area, the officers were

given a description of a subject as being a Hispanic male who had been in the area riding

a bicycle with large handlebars. This suspect had successfully evaded the police in the

past while riding his bicycle. No information was given as to when the subject was last

seen or where in the area he was seen.




1/4
       Case 2:20-cr-00041 Document 27 Filed on 10/08/20 in TXSD Page 2 of 4




        Officer Martin Deleon1 and his partner spotted Alvarez riding a bicycle with large

handlebars on the sidewalk. The officers believed that Alvarez matched the description

of the subject they were looking for. They also believed, incorrectly, that riding the bike

on that sidewalk was a violation of a city ordinance.2 The officers asked Alvarez to pull

over, but he refused. Fearing that Alvarez would escape, the officers pulled their car in

front of Alvarez and detained him.                  During the subsequent pat down, the officers

discovered a handgun and ammunition. After placing Alvarez in the back of the police

car, Alvarez identified himself and stated that he had an outstanding warrant. The

officers determined that Alvarez was not the subject they were looking for, but he did

have an outstanding warrant.

        At the hearing, Officer Deleon testified for the Government and Brianna Deleon

testified for Alvarez. Alvarez submitted four exhibits: a CCPD bodycam video, a Google

map photo/screenshot, a picture of Old Robstown Road, and a map. D.E. 26.

                                                DISCUSSION

        In his motion, Alvarez argues that his handgun and ammunition must be

suppressed as fruit of the poisonous tree because the officers did not have probable cause

for the seizure. D.E. 18. In opposition, the Government argues that the officers had

reasonable suspicion for the investigatory stop, pursuant to Terry v. Ohio, 392 U.S. 1


1
   Officer Deleon has been a police officer with CCPD for 32 years and has been assigned to the gang unit for 28
years.
2
   In its response, the Government argued that there was probable cause to stop Alvarez because he violated a city
ordinance. At the end of the hearing, based on evidence presented by the defense to which the Government did not
object, this Court determined that Alvarez did not violate the city ordnance. Conceding that there was no violation,
the Government argued that the good faith exception to the exclusionary rule applied here. The Court does not reach
this argument.
2/4
      Case 2:20-cr-00041 Document 27 Filed on 10/08/20 in TXSD Page 3 of 4




(1968), because Alvarez matched the description of a suspect who had an outstanding

warrant.

   A. The Officers Had Reasonable Suspicion for the Investigatory Stop

       “[P]olice officers may briefly detain a person for investigative purposes if they can

point to specific and articulable facts that give rise to reasonable suspicion that a

particular person has committed, is committing, or is about to commit a crime.” United

States v. Monsivais, 848 F.3d 353, 357 (5th Cir. 2017) (internal quotations marks

omitted).   The detaining officer must “articulate something more than an inchoate and

unparticularized suspicion or hunch.” United States v. Sokolow, 490 U.S. 1, 7 (1989)

(internal quotations marks omitted). “While reasonable suspicion is a less demanding

standard than probable cause and requires a showing considerably less than

preponderance of the evidence, the Fourth Amendment requires at least a minimal level

of objective justification for making the stop.” Illinois v. Wardlow, 528 U.S. 119, 123

(2000) (internal quotations marks omitted).

       In determining reasonable suspicion, a court must look to the “totality of the

circumstances and the collective knowledge and experience of the officer or officers.”

United States v. Estrada, 459 F.3d 627, 631–32 (5th Cir. 2006). “The government bears

the burden of showing the reasonableness of a warrantless search or seizure.” United

States v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005) (citing United States v. Chavis, 48

F.3d 871, 872 (5th Cir. 1995)).

       While the case is close, the officers can point to specific and articulable facts that

give rise to reasonable suspicion. Alvarez matched the description of the subject who
3/4
      Case 2:20-cr-00041 Document 27 Filed on 10/08/20 in TXSD Page 4 of 4




had an outstanding warrant. He was a Hispanic male, he rode a bicycle with particularly

large handlebars, and he was spotted in the area where the subject was known to reside.

While each of these factors individually may be insufficient to justify an investigatory

stop, collectively, they are not so general as to negate reasonable suspicion. See United

States v. Lawson, 233 F.App’x 367, 370 (5th Cir. 2007) (indicating that while individual

factors may not justify a Terry stop, the totality of factors can provide an officer with

reasonable suspicion). Thus, under the totality of the circumstances, the officers had

reasonable suspicion that Alvarez was the suspect they were looking for.

                                    CONCLUSION

       Because the officers had reasonable suspicion to stop Alvarez, his motion (D.E.

18) is DENIED.

       ORDERED this 8th day of October, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




4/4
